                                                                                 6.U.J O) ()
2:19-cr-20075-MMM-EIL # 47   Page 1 of 3                                                E-FILED
                                                              Thursday, 18 June, 2020 08:40:37 AM
                                  FILED                              Clerk, U.S. District Court, ILCD


                                  CLERK OF THE CO URT
                                   U.S. DISTRICT CO RT
                              -@ENTRAL DISTRICT OF ILLINOIS
                                     URBANA, ILLIN OIS




                                                                                        011
2:19-cr-20075-MMM-EIL # 47   Page 2 of 3
2:19-cr-20075-MMM-EIL # 47   Page 3 of 3




                                           /
